Citation Nr: 0811294	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  02-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
October 1945, from January to April 1946, from January 1947 
to October 1948, and from January 1951 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim.

In January 2003, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  Prostate cancer was not demonstrated in service nor was 
it the result of injury suffered or disease contracted in 
service.

2.  Prostate cancer is not a presumptive disorder under 38 
C.F.R. § 3.309(d) based on in-service ionizing radiation 
exposure, and the preponderance of the competent evidence is 
against finding that prostate cancer is otherwise related to 
service.


CONCLUSION OF LAW

Post-operative residuals of prostate cancer were not incurred 
in or aggravated by active service, nor may they be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 
(d), 3.311 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
May and November 2001, the latter being specifically tailored 
for radiation exposure claims, of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations, and also informed him of the need to submit 
all pertinent evidence in his possession.  While the veteran 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated, as shown in the 
October 2007 Supplemental Statement of the Case.  The veteran 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

The veteran was diagnosed with prostate cancer in 1997 or 
1998.  His treatment has included a transurethral resection 
of the prostate.

Service medical records are negative for any complaints, 
findings, or treatment for prostate symptomatology.  The 
veteran did not indicate any prior history of prostate 
complaints on his December 1966 Report Of Medical History For 
his examination at retirement, and the December 1966 Report 
Of Medical Examination For Retirement notes his digital 
rectal examination was normal, as was his genitourinary 
urinary system.  He was deemed physically fit for retirement.

As already noted, he was not diagnosed with prostate cancer 
until 1997 or 1998, at least 30 years after his retirement 
from active service.  There is no evidence or assertion that 
he was treated for prostate cancer within one year of his 
retirement from active service.  None of the private or VA 
treatment records in the claims file note any comment or 
opinion to the effect that the veteran's prostate cancer is 
causally related to his active service.  Thus, there is no 
factual basis to support service connection on a direct 
basis, or on a presumptive basis for a chronic disease.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Claimed Radiation Exposure

The primary basis on which the veteran asserts his 
entitlement to service connection is that he was exposed to 
ionizing radiation while he was assigned to the 8th Army 
Field Hospital, Ft. Lewis, Washington, as a vehicle mechanic.  
He makes no assertion that he was actually physically present 
at atomic or nuclear tests.  Instead, in his January 1998 
statement, he asserts that elements of the 8th Army Field 
Hospital participated in at least three atomic test blasts in 
Nevada in 1958, and he was detailed to clean and repair 
equipment used in the tests upon their return to Ft. Lewis.  
He also asserts that, while he did not wear a film badge, he 
was required to wear a dosimeter.

Governing Law and Regulation

In addition to the legal requirements for service connection 
set forth above, service connection can also be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Finally, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043- 44 (Fed. 
Cir. 1994).



Analysis

While prostate cancer is not one of the diseases for which 
service connection is presumed where there is evidence of in-
service exposure to ionizing radiation, it is a radiogenic 
disease, and it manifested more than five years after the 
veteran's active service.  See 38 C.F.R. § 3.311(b)(2).  
Thus, the veteran was entitled to, and in fact received, the 
developmental assistance associated with a radiogenic 
disease, and the Board remanded the case to complete that 
process.  See id.   As discussed below, however, the 
preponderance of the evidence, is against his claim.

Service personnel records note the veteran was assigned to 
Ft. Lewis from September 1957 to August 1959.  The only 
evidence of record that elements of the 8th Army Field 
Hospital were involved in atomic tests in Nevada is the 
veteran's assertions.  The claims file contains no 
documentary confirmation.  The veteran is, of course, 
competent to provide that type evidence, 38 C.F.R. § 
3.159(a)(2), so it must be considered.  Service medical 
records are negative for any indication that the veteran's 
duties exposed him to any environmental hazards, as there are 
no entries to the effect that he was periodically monitored 
for any particular purpose.

In February 2003, pursuant to the Board's remand, the RO 
provided the veteran's assertions, including that he wore a 
dosimeter, and his military duties to the U.S. Army Aviation 
and Missile Command, Redstone Arsenal, Alabama.  That 
command's response, also dated in February 2003, advised the 
RO that a search of the command's records for exposure to 
ionizing radiation disclosed no information associated with 
the veteran.

The U.S. Army Center For Health Promotion and Preventive 
Medicine advised the RO of its process in a June 2003 letter.  
The mission of the center is to research radiation exposure 
for Army veterans.  The center said it would contact national 
archives for retrieval of personnel and unit records, and it 
would also attempt to retrieve any dosimetry or bioassay 
records to determine if there was radiation exposure.  If it 
is determined there was radiation exposure, and upperbound 
dose estimate would be attempted.  A November 2005 VA Report 
of Contact (VA Form 119) notes the center advised that the 
inquiry fell under the purview of the Defense Threat 
Reduction Agency.

The RO provided the veteran's information to the Threat 
Reduction Agency in July 2007.  In its September 2007 letter, 
the Threat Reduction Agency noted the U.S. Government 
conducted Operation PLUMBBOB from May 28 to October 31, 1957, 
and Operation HARDTACK II from September 19 to October 21, 
1958, at the Nevada Test Site.  No atmospheric tests were 
conducted in 1959 or 1960.  The veteran was based in Korea 
from October 1, 1956, to December 10, 1957, which precluded 
his participation in Operation PLUMBBOB, and Morning Reports 
note he remained with his unit at Ft. Lewis during Operation 
HARDTACK.  Thus, the agency's letter noted, there was no 
indication the veteran participated in any atmospheric 
nuclear tests during the period in question.  Further, a 
careful search of available dosimetry data disclosed no 
record of radiation exposure for the veteran.

Initially, the Board notes that the agency's phraseology in 
its letter neither confirms nor refutes whether personnel or 
equipment of the 8th Army Field Hospital was in fact used in 
the operation.  The phrase, "remained with his unit in Ft. 
Lewis" might be read to infer that elements of the 8th were 
in fact in Nevada, but it is not definitive.  Nonetheless, 
according to the Threat Reduction Agency, there is nothing in 
the record to suggest that data associated with the veteran 
would not have been captured if he in fact wore a dosimeter 
as he asserts; or, there was no pertinent radiation data to 
record even if he did.  Further, the veteran's assertions 
implicitly assume that any 8th Army Field Hospital equipment 
used in Operation HARDTACK underwent no decontamination 
procedures whatsoever prior to returning it to Ft. Lewis.  
Thus, the Board is constrained to deny the claim on both a 
direct and presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


